Title: To George Washington from Timothy Pickering, 27 January 1797
From: Pickering, Timothy
To: Washington, George


                        
                             Department of State Jany 27. 1797.
                        
                        The Secretary of State has the honor to lay before the President of the U.
                            States the letters received this day from Mr King, & the Commissioners of the U.S.
                            in London.
                        Also the draught of a message to the Senate containing nominations of three
                            persons to be inspectors in No. Carolina. At the last Session they were commissioned, one as
                            Collector and the other two as Surveyors, for the respective ports mentioned: but the Senate
                            were out of Session before it was discovered that the gentlemen were not appointed
                            Inspectors. To remedy this omission the nomination is now submitted.
                        
                            T. Pickering
                            
                        
                    